IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 46270

STATE OF IDAHO,                                )
                                               )   Filed: March 1, 2019
       Plaintiff-Respondent,                   )
                                               )   Karel A. Lehrman, Clerk
v.                                             )
                                               )   THIS IS AN UNPUBLISHED
ALEJANDRO R. VALADEZ                           )   OPINION AND SHALL NOT
MARISCAL,                                      )   BE CITED AS AUTHORITY
                                               )
       Defendant-Appellant.                    )
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Samuel Hoagland, District Judge.

       Judgment of conviction and unified sentence of twenty years with fifteen years
       determinate, for conspiracy to traffic heroin, affirmed; order denying Idaho
       Criminal Rule 35 motion for reduction of sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Andrea W. Reynolds,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; LORELLO, Judge;
                               and BRAILSFORD, Judge
                  ________________________________________________

PER CURIAM
       Alejandro R. Valadez Mariscal pled guilty to conspiracy to traffic heroin, Idaho
Code §§ 37-2732B(A)(6)(C), 18-1701, 37-2732B(b). In exchange for his guilty plea, additional
charges were dismissed. The district court imposed a unified sentence of twenty years with
fifteen years determinate. Valadez Mariscal filed an Idaho Criminal Rule 35 motion, which the
district court denied.   Valadez Mariscal appeals, contending that his indeterminate term is
excessive.


                                               1
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Valadez Mariscal’s Rule 35
motion. A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Valadez Mariscal’s Rule 35 motion, we
conclude no abuse of discretion has been shown.
        Therefore, Valadez Mariscal’s judgment of conviction and sentence, and the district
court’s order denying Valadez Mariscal’s Rule 35 motion, are affirmed.




                                                     2